J-S20012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID JAMAL ADAMS,                         :
                                               :
                       Appellant               :       No. 883 WDA 2018

                   Appeal from the PCRA Order May 17, 2018
                 in the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0000290-2015,
              CP-07-CR-0000315-2015, CP-07-CR-0000316-2015,
                            CP-07-CR-0001554-2009

BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED JULY 05, 2019

        David Jamal Adams (“Adams”) appeals from the Order denying his

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

Based on our Supreme Court’s decision in Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), we quash the appeal.

        The Altoona Police Department filed Criminal Complaints against Adams

for delivery of controlled substances2 and related offenses that took place on

August 1, 2013, and August 8, 2013. The PCRA court summarized what next

transpired as follows:

        The Altoona Police Department effectuated the arrest of [Adams]
        on or about January 17, 2015. As a result of this arrest, the
____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

2   See 35 P.S. § 780-113(a)(30).
J-S20012-19


        [police] charged [Adams] with the crime of flight to avoid
        apprehension, trial or punishment[,] and [] public drunkenness.

              … [A] criminal jury trial occurred on June 22 through June
        24, 2015. After the conclusion of the criminal jury trial, the jury
        returned guilty verdicts on all charges….

             … [The trial court sentenced Adams on September 3, 2015.]
        [Adams’s] total sentence resulted in a … minimum of sixty-eight
        (68) months to a maximum of one-hundred thirty-six (136)
        months in the State Correctional Institution….

              On the same date as the sentencing proceeding in this
        matter, [the trial court] conducted a Gagnon II[3] [p]robation
        [r]evocation [h]earing. This proceeding was docketed at 2009 CR
        1554.    The [trial court] sentenced [Adams] to a period of
        incarceration of twenty-four (24) months for violating his
        probation on a [firearms charge]. [The trial court] ordered that
        sentence to run consecutive to the above sentence.

PCRA Court Opinion, 5/17/18, at 2-3 (footnote added). On direct appeal, this

Court affirmed Adams’s judgment of sentence. Commonwealth v. Adams,

154 A.3d 871 (Pa. Super. 2016) (unpublished memorandum). Adams did not

seek allowance of appeal to the Pennsylvania Supreme Court.

        Adams timely filed the instant PCRA Petition on October 18, 2016, and

subsequently filed a counseled Amended PCRA Petition. After a hearing, the

PCRA court dismissed Adams’s Petition.           Thereafter, Adams filed a single

Notice of Appeal, listing the multiple docket numbers for his judgments of

sentence. Adams also timely filed a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.



____________________________________________


3   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-S20012-19


      Adams presents the following claims for our review:

      A. Whether [] Adams[’s] appeal should be dismissed for failure to
         comply with [] Walker … and Pa.R.A[.P.] 341(a)?

      B. Whether the PCRA court erred/abused its discretion by failing
         to find [] Adams’s trial counsel ineffective for failing to call
         Christina Brumbaugh as an alibi witness, and to testify to the
         Altoona Police Department’s deception in the use of a Facebook
         page to apprehend [] Adams?

      C. Whether the PCRA court erred/abused its discretion by failing
         to find [] Adams’s trial counsel ineffective for failing to call
         Callie Jeter as an alibi witness, and to testify that [] Adams
         drove a different car from what was used by the suspect in the
         crimes for which [] Adams was convicted?

      D. Whether the [PCRA] court improperly admitted an alleged
         statement made by potential defense witness [] Brumbaugh?

Brief for Appellant at 4 (emphasis omitted, issues renumbered).

      Adams first claims that his appeal should not be dismissed for failure to

comply with Walker and Pa.R.A.P. 341(a). Brief for Appellant at 22. Adams

asserts that because he filed his original Notice of Appeal pro se, his failure to

comply with Walker and Rule 341(a) should be excused. Id. at 23.

      Until recently, it was common practice for courts of this Commonwealth

to allow appeals to proceed, even if they failed to conform with Pa.R.A.P. 341.

In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017) (footnote

omitted). While our Supreme Court recognized that the practice of appealing

multiple orders in a single appeal is discouraged under Pa.R.A.P. 512 (joint

appeals), it previously determined that “appellate courts have not generally

quashed [such] appeals, provided that the issues involved are nearly identical,


                                      -3-
J-S20012-19


no objection to the appeal has been raised, and the period for appeal has

expired.” K.H. v. J.R., 826 A.2d 863, 870 (Pa. 2003) (citation omitted).

      However, on June 1, 2018, our Supreme Court, in Walker, held that

this practice violates Pennsylvania Rule of Appellate Procedure 341, and the

failure to file separate notices of appeal for separate dockets must result in

quashal of the appeal.   See Walker, 185 A.3d at 977.       In particular, our

Supreme Court concluded that “[t]he Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal….   The failure to do so requires the appellate court to quash the

appeal.” Id. at 976-77. The Walker Court further announced that its holding

would apply prospectively only. Id. at 977. Only appeals filed after June 1,

2018, the date Walker was filed, would require the filing of separate notices

of appeal. Id.

      Instantly, on June 13, 2018, Adams, pro se, filed a single Notice of

Appeal from the Order that denied PCRA relief at four separate docket

numbers. On August 15, 2018, this Court issued a Rule to Show Cause why

the appeal should not be quashed, noting that the Notice of Appeal contained

multiple docket numbers. On August 28, 2018, appointed counsel for Adams

filed a Response. The Response acknowledged that Adams was appealing one

PCRA court Order, which addressed each of the docket numbers. Counsel also

indicated that he was seeking permission to amend and file separate Notices




                                    -4-
J-S20012-19


of Appeal in the PCRA court.4 Upon subsequent inquiry by our Superior Court

Prothonotary, we have ascertained that no such permission was requested of,

or granted by, the PCRA court, and no amended Notices of Appeal have been

filed and forwarded to this Court.

       As there is nothing of record indicating Adams’s compliance with

Walker, we are constrained to quash the instant appeal.

       Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2019




____________________________________________


4This Court dismissed the Rule, directing the issue to the attention of the
merits panel.

                                           -5-